Title: To John Adams from Timothy Pickering, 13 October 1798
From: Pickering, Timothy
To: Adams, John



Sir,
Department of State Trenton Oct. 13. 1798.

Last evening I received letters from Bourdeaux, by which it appears that General Pinckney embarked with his family, about the middle of August, for New–York. The letters came in the ship Franklin, arrived in the river Delaware. I inclose copies of these letters, being Mr. Shipwith’s to Mr. Fenwick, mentioning that on the 21st of August he had received an official copy of an Arret of the Directory, taking off the embargo on American vessels; & Mr. Fenwicks of Augt. 28th covering the former. A private letter to me from a Mr. Theodore Peters, a Dutch merchant at Bordeaux of reputation, dated Augt. 27th says “The news brought by the liberty has made no great sensation.” The inclosed copy of a letter dated at Bordeaux Augt. 27 from Mr. Hory gives the information concerning General Pinckney’s departure. A Paris newspaper of the 24th of August, sent by Mr. Hory for Genl. Pinckney, contains Philadelphia news of the 24th of July. An extract of those articles is inclosed; to which is added (from the same paper) a paragraph shewing that the Wife of Mr. La Fayette was in Paris, looking after her estates, impaired while she was confined in the “Austrian Dungeon.” This perhaps is to prepare the way for the return of her husband.
I have recd. letters from Mr. Adams at Berlin dated July 16th, relative to the renewal of the treaty with Prussia, which is decyphering; and July 23d. giving an account of the rendering homage to the King by his nobles and people: the latter I have the honour to inclose; together with a private letter addressed to you from Mr. Murray.
I am, with great respect, / sir, your most obt. servant,
Timothy Pickering